Allowable Subject Matter

Claims 1- 6 are allowed.
The following is an examiner’s statement of reasons for allowance:  
Claim 1:  The prior art of record fails to disclose or suggest power converter, includes:
switch to the second switching control regardless of the actual value of the current when at least one of the instruction value of the current and the actual value of the current exceeds a predetermined threshold value while performing the first switching control: and
switch to the second switching control regardless of the instruction value of the current when the actual value of the current exceeds the predetermined threshold value while
performing the first switching control.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HENRY E LEE III/Examiner, Art Unit 2838                    


/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838